 1   PATRICIA DOYLE-KOSSICK, P.L.C.
     4500 South Lakeshore Drive, Suite 320
 2   Tempe, Arizona 85282-7190
     Telephone: (480) 222-0291
 3   Fax: (480) 222-0271
     email: pdk@pdklawfirm.com
 4   Patricia Doyle-Kossick, 010217
     Attorneys for Movant
 5
                               UNITED STATES BANKRUPTCY COURT
 6
                                       DISTRICT OF ARIZONA
 7
       In re:                                           Proceedings in Chapter 7
 8     JASON MARCEL HJERPE AND                          No. 2:18-bk-03530-PS
       ASHLEY WHITNEY MOSONO,
 9
                Debtors.
10
       CARVANA, LLC,                                    NOTICE OF FILING OF MOTION FOR
11                                                      TERMINATION OF THE AUTOMATIC
                Movant,                                 STAY OF 11 U.S.C. § 362(a) AND
12                                                      REQUIREMENT TO FILE RESPONSE
       vs.
13
       JASON MARCEL HJERPE AND
14     ASHLEY WHITNEY MOSONO,                           Property: 2015 Ford Fiesta
       Debtors, and MAUREEN GAUGHAN, as
15     Trustee,

16              Respondents.

17
             NOTICE IS HEREBY GIVEN that Movant has filed a Motion requesting termination
18
     of the automatic stay against lien enforcement with respect to its rights in the following
19
     described property:
20
             2015 Ford Fiesta, VIN 3FADP4BJ5FM199147.
21
             FURTHER NOTICE IS HEREBY GIVEN that pursuant to local Bankruptcy Rule
22
     4001, if no objection is filed with the Court and a copy served upon Movant’s attorney whose
23
     address is:
24
                                             Page 1
25   Case 2:18-bk-03530-PS         Doc 23 Filed 11/14/19 Entered 11/14/19 15:15:14                Desc
                                    Main Document    Page 1 of 2
 1                 Patricia Doyle-Kossick
                   Patricia Doyle-Kossick, PLC
 2                 4500 South Lakeshore Drive, Suite 320
                   Tempe, AZ 85282-7190
 3
     WITHIN 14 DAYS of service of this Motion and Notice, the Motion for relief from the
 4
     automatic stay may be granted without further hearing.
 5
            RESPECTFULLY SUBMITTED this 14th day of November, 2019.
 6
                                           PATRICIA DOYLE-KOSSICK, P.L.C.
 7
                                           /s/ Patricia Doyle-Kossick SBN 010217
 8                                         PATRICIA DOYLE-KOSSICK
                                           Attorney for Movant
 9
     Copy of the foregoing mailed
10   this 14th day of November, 2019 to:

11   Jason Marcel Hjerpe
     185 W. Shannon St.
12   Gilbert, AZ 85233

13   Ashley Whitney Mosono
     185 W. Shannon St.
14   Gilbert, AZ 85233

15   Sandra C. Oswalt
     Oswalt Law Group, P.C.
16   300 West Clarendon Ave., Ste. 290
     Phoenix, AZ 85013
17
     Eric R. Thieroff
18   Oswalt Law Group, P.C.
     3933 S. McClintock Drive, Suite 500
19   Tempe, AZ 85282

20   Maureen Gaughan
     PO Box 6729
21   Chandler, AZ 85246-6729

22   /s/ Patricia Doyle-Kossick

23

24
                                            Page 2
25   Case 2:18-bk-03530-PS        Doc 23 Filed 11/14/19 Entered 11/14/19 15:15:14          Desc
                                   Main Document    Page 2 of 2
